Lastab, J.
1. Where a petition for certiorari attacks a judgment on the ground that it is contrary to evidence, it is necessary that the record shall clearly and definitely state the facts on which the judgment was based.
2. If the answer is not satisfactory, the law provides a method by which either party may test its sufficiency and correct any errors therein. Civil Code, §4647.
3. The court can not act upon an agreement that the answer where not in conflict with the petition shall be taken as true, and the petition where not in conflict with the answer shall be taken as true ; since this involves a comparison of two different statements, and tends to create confusion and conflict where the statute requires clearness and certainty.
4. In the present case the court can not say that there was any abuse of discretion in refusing to sustain the certiorari. The evidence for the defendant tended to establish that the company was in the exercise of ordinary care. In addition to the statutory presumption of negligence there was evidence tending to show that the injury might have been avoided ; and the judgment is Affirmed.

All the Justices concur.